DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 12/16/2020.
Claims 1, 9 and 17 have been amended. Claims 2-3, 10-11 have been cancelled. Claims 1, 4-9, and 12-17 are pending and addressed below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann (U.S. PGPub. No. 20060241445) in view of Bar-Tal (U.S. PGPub. No. 20130296845)
Regarding claim 1, Altmann teaches a method for cardiac treatment, comprising: acquiring and saving an initial map of a chamber of a heart of a patient (Para. 0166-0167, 0173), with locations marked on the initial map (Para. 0169), and in preparation for a procedure, subsequent to the initial procedure (Para. 0170, 0183), acquiring a current map of the chamber (Para. 0165-0166, 0183), registering the initial map with the current map (Para. 0174-0176), and marking and displaying on the current map the locations from the registered initial map (Para. 0169, 0171-176), wherein registering the initial map comprises identifying at least one anatomical landmark in both the initial map and the current map, (Para. 0169-0170, 0172) and aligning the at least one landmark identified in the initial map with a position of the at least one landmark identified in the current map (Para. 0174-0176), wherein the chamber is a left atrium of the heart (Para. 0166).
Regarding claim 9, Altmann teaches a system for cardiac treatment, comprising: a probe configured for insertion into a chamber of a heart of a patient (Para. 0139), and a processor, which is configured to receive an initial map of a chamber of a heart of a patient, 21BIO5775USNP1002-1622.11acquired in an initial procedure (Para. 0157) with locations marked on the initial map, (Para. 0169), and which is coupled to acquire a current map of the chamber using the probe in preparation for a second procedure, subsequent to the initial procedure, (Para. 0183), and to register the initial map with the current map and to mark and display on the current map the locations from the registered initial map (Para. 0169, 0171-176), wherein the processor is configured to register the initial map by identifying at least one anatomical landmark in both the initial map and the current map, (Para. 0169-0170, 0172) and aligning the at least one landmark identified in the initial map with 
Regarding claim 17, Altmann teaches a computer software product, comprising a computer-readable medium in which program instructions are stored (Para. 0062), which instructions, when read by a processor, cause the processor to receive an initial map of a chamber of a heart of a patient (Para. 0157), acquired in an initial procedure (Para. 0183), with locations marked on the initial map (Para. 0169), and to acquire a current map of the chamber in preparation for a second procedure, subsequent to the initial procedure (Para. 0183), and to register the initial map with the current map and to mark23BIO5775USNP1002-1622.121 and display on the current map the locations from the registered initial map (Para. 0169, 0171-176). wherein the processor is configured to register the initial map by identifying at least one anatomical landmark in both the initial map and the current map, (Para. 0169-0170, 0172) and aligning the at least one landmark identified in the initial map with a position of the at least one landmark identified in the current map (Para. 0174-0176), wherein the chamber is a left atrium of the heart (Para. 0166).
Altmann further teaches using the 3D modeling in conjunction with ablation catheters and tagging contours to reference areas during subsequent therapeutic procedures, such as ablation (Para. 0170, 0198). Thus, it would have been obvious to one of ordinary skill in the art to acquire mapped images of the heart during an ablation procedure (Para. 0183) in order to effectively monitor the ablated region. Although Altmann teaches reconstructing a 3D model as a preparatory step before a medical procedure (Para. 0183), Altmann is silent to whether these therapeutic procedures are first time ablation procedures or redo ablation procedures. It would be obvious to one of ordinary skill in the art to follow the same technique of mapping for both first time and redo ablation procedures to visualize the location of ablation. By doing so, a physician 
Further, Altmann teaches tagging contours-of-interest to identity structures, such as walls of heart chambers, blood vessels and valves (Para. 0169). Altmann also teaches tagging locations in the left atria such as the fossa ovalis (Para. 0196). Altmann does not explicitly disclose locations of ablation lesions marked on the maps, however, Altmann teaches a physician tagging “keep away” areas that should not be touched or entered in a procedure, such as ablation. In related cardiac ablation art, Bar-Tal teaches applying ablation therapy at multiple tissue sites in the heart and marking the map (Para. 0025, 0038).
Therefore, it would have been an obvious to one of ordinary skill in the art to have modified Altmann based on the teachings of Bar-Tal to incorporate marking locations of the ablation lesions and tag landmarks, such as the carina between the superior and inferior pulmonary veins connecting the left atrium, in order to appropriately monitor where successful ablation has been performed and properly identify and orient an image that can create a 3D model to define an anatomical surface (Altmann, Para. 0027-0029). Tagging or marking the map would provide a means for presenting an image for future reference to indicate treated areas. 
Regarding claims 6 and 14, the Altmann/Bar-Tal combination teaches the method according to claim 1, (described above). Altmann also teaches reconstructing a 3D model in preparation for a medical procedure, wherein the procedure can be ablation (Para. 0170, 0183). 
The Altmann/Bar-Tal combination is silent to whether these therapeutic procedures are first time ablation procedures or redo ablation procedures. It would be obvious to one of ordinary skill in the art to follow the same technique of mapping for both first time and redo ablation 
The Altmann/Bar-Tal combination does not explicitly disclose marking and displaying further ablation lesions on the current map. In related cardiac ablative art, Bar-Tal teaches wherein a processor is configured to mark and display ablation lesions created by ablating tissue (Para. 0037-0038) and indicate where a region has been adequately ablated (Para. 0021).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Altmann/Salas combination based on the teachings of Bar-Tal to incorporate a processor that marks and displays on the current map the locations of further ablation lesions created by ablating the further tissue together with ablation lesions from the registered initial map in order to indicate were the therapy has been successfully applied in both procedures.  
Regarding claims 7 and 15, the Altmann/Bar-Tal combination teaches: 
The method according to claim 1, (described above)
The method according to claim 9, (described above)
wherein the ablation lesions are produced by application of radio frequency (RF) energy to myocardial tissue in the chamber of the heart. (Altmann, Para. 0157; ablating with RF energy will produce lesions)
Regarding claims 8 and 16, the Altmann/Bar-Tal combination teaches: 
The method according to claim 1, (described above)
wherein the initial map and the current map are acquired by inserting a probe into the chamber of the heart, (Altmann, Para. 0139)
and tracking coordinates of the probe while moving the catheter within the heart. (Altmann, Para. 0140-0141)

Claims 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmann (U.S. PGPub. No. 20060241445) in view of Bar-Tal (U.S. PGPub. No. 20130296845) as applied to claims 1 and 9, respectively, and in further view of Salas (Non-Patent Literature, Atrial mapping during pulmonary vein pacing: a novel maneuver to detect and close residual conduction gaps in an ablation line).
Regarding claims 4 and 12, the Altmann/Bar-Tal combination teaches the method according to claim 1 (described above). Altman further teaches collecting electrical activity data points and overlaying them on a 3D model (Para. 0177). However, Altmann does not explicitly disclose superimposing the wide circumferential ablation lines produced in the initial procedure on the current map. 
In related arterial mapping art, Salas teaches identifying conduction gaps after circumferential antral pulmonary vein (PV) radiofrequency ablation using electrophysiologic mapping principles (Page 304, 3 Discussion). Salas further teaches wherein the redo ablation procedure comprises ablating further tissue at sites chosen to close at least one conduction gap in the WCA (Page 304, 3 Discussion; Page 305, 3.2 Methods, Para. 2). Although Salas does not explicitly disclose superimposing the WCA lines on the current map, it would have been obvious to one of ordinary skill in the art to have modified Altmann based on the teachings of Salas to incorporate superimposing WCA lines and further ablating tissue at chosen sites to close the conduction gap in order to visualize the target ablation location to block conduction and electrically isolate the pulmonary vein (Page 299, Para. 1). 
Regarding claims 5 and 13, the Altmann/Bar-Tal combination teaches: 
The method according to claim 1, (described above)
The method according to claim 9, (described above)
and comprising sensing electrical activity in the chamber of the heart, (Altmann, Para. 0177)
and displaying an indication of the sensed electrical activity on the current map, (Altmann, Para. 0177)
The Altmann/Bar-Tal combination does not explicitly disclose showing a conduction gap between ablation lesions. In related arterial mapping art, Salas teaches identifying conduction gaps that remain after circumferential antral PV radiofrequency ablation via electrophysiologic mapping principles and further ablating these sites (Page 304, 3 Discussion). By using mapping techniques, the results of the identified conduction gaps must be displayed for the physician in order to indicate where to ablate. Thus, it would have been obvious to one of ordinary skill in the art to have modified Altmann based on the teachings of Salas to include showing a conduction gap between the ablation lesions in order to visualize where to ablate further, and create a conduction block to effectively treat a patient (Page 304, 3 Discussion). 
Response to Arguments
Although the claim objections and rejections under 35 U.S.C. 112(a) and 112(b) have been overcome, the claims are not in condition for allowance due to the rejections above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794